DETAILED ACTION
	This Office action is based on the amendments filed March 23, 2021.  Claims 11 and 16 have been cancelled and claims 12-15 have been amended; claims 1-6, 8-10, and 12-15 are currently pending.

Allowable Subject Matter
Claims 1-6, 8-10, and 12-15 are allowed.  The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art fails to disclose, either singly or in combination, the claimed camera and drape assembly for use with a tracking element of a surgical system, the assembly comprising a camera unit including a casing and an optical sensor, and a drape including a first section having a first elasticity and a second section surrounding the first section and having a second elasticity greater than the first elasticity, wherein the casing presents a lip with the second section configured to extend around and elastically engage the lip, and wherein the lip has a first diameter and the second section has a second diameter less than the first diameter in combination with the other claimed limitations. 
Claims 2-6, 8-10, and 12-15 are allowed for their dependence on allowed claim 1.
The closest prior art is Calderwood et al. (US Patent Pub. 2002/0133058) which discloses a camera and drape assembly comprising a camera unit (camera system 14) and a drape (barrier 10), wherein the drape (10) includes a first section (drape 20) having a first elasticity (elastomeric material is elastic) and a transparent second section (elastomeric film 16) surrounded by the first section (20) and having a second elasticity, wherein the camera unit (14) presents a lip with the second section (16) capable of extending around and elastically engaging the lip to support the drape (10) over the camera unit (14) so that the camera unit (14) is capable of receiving light through the second section (16) (Figs. 1-4; ¶ 0020-0021 & 0024).  However, Calderwood fails to teach that the second elasticity of the second section is greater 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/26/2021